
	
		II
		112th CONGRESS
		1st Session
		S. 17
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Hatch (for himself,
			 Mr. Burr, Mr.
			 Coburn, and Mr. Cornyn)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the job-killing tax on medical devices to
		  ensure continued access to life-saving medical devices for patients and
		  maintain the standing of United States as the world leader in medical device
		  innovation.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Device Access and Innovation
			 Protection Act .
		2.Repeal of medical
			 device excise taxSubsections
			 (a), (b), and (c) of section 1405 of the Health Care and Education
			 Reconciliation Act of 2010, and the amendments made thereby, are hereby
			 repealed; and the Internal Revenue Code of 1986 shall be applied as if such
			 section and amendments had never been enacted.
		
